Citation Nr: 1545623	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of an injury to the mouth and jaw.

2. Entitlement to service connection for residuals of an injury to the mouth and jaw, to include temporomandibular joint dysfunction (TMJ).

3. Entitlement to service connection for residuals of an injury to the mouth and jaw, to include dental trauma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1988, with additional National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen a previously denied claim of service connection for residuals of injuries to the mouth and jaw.

In July 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for a dental disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed rating decision issued in September 2005 denied service connection for residuals of an injury to the mouth and jaw based on a lack of evidence of current disability.

2. Evidence received since the September 2005 rating decision was related to the reason for the denial of service connection and raised a reasonable possibility of substantiating the claim.

3. The Veteran's current TMJ disability is shown to be the result of the injury to his mouth and jaw in service.


CONCLUSIONS OF LAW

1. The September 2005 rating decision denying service connection for residuals of an injury to the mouth and jaw is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2. Evidence received since the September 2005 rating decision is new and material and the claim of service connection for residuals of an injury to the mouth and jaw is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3. The criteria for service connection for TMJ disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  


Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence Previously Considered

At the time of the September 2005 rating decision, the evidence of record included the Veteran's service treatment records and private dental records from 2002 and 2003.  The service treatment records showed the injury sustained to the Veteran's mouth and jaw when he fell, landing face first on the barracks floor, in June 1988, with injuries to tooth #8 and tooth #9.  The private dental treatment records showed that the Veteran was treated for pain in tooth #8 in May 2003.

Since the September 2005 rating decision, the Veteran has submitted statements from his treating dentist and from a VA provider addressing the relationship of dental and jaw problems to his injury in service, his own more detailed statements regarding the injury in service and his current symptoms, and has provided sworn testimony at the July 2015 Board hearing regarding his disability.  This evidence was not previously considered in adjudicating the claim and relates directly to the question of whether the Veteran's current conditions are the result of his injury in service.  As such, it satisfies the requirements for new and material evidence and the claim is reopened.  38 C.F.R. § 3.156.

Service Connection Claim

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The evidence of record clearly shows that the Veteran sustained an injury to his mouth and jaw in service in June 1988.  He suffered a syncopal episode and fell face first onto the barracks floor, cutting his lip and had to push his front teeth back into place.  He was treated in service by the dentist and was treated again later for acute onset of jaw pain.  

The Veteran has provided an opinion by a consultant for VA Compensation Services, obtained in July 2015, that included a diagnosis of TMJ disability.  The provider specifically stated that the current TMJ disability was the result of the injury sustained in service.  There is no competent medical evidence or opinion to the contrary.

Based on this evidence, the Board finds that the criteria for service connection for TMJ disability have been met and the claim should be granted.  38 C.F.R. § 3.104.

The Board notes that the Veteran had filed to reopen the claim of service connection for residuals of injury to the mouth and jaw in April 2010.  The RO issued a rating decision declining to reopen the claim in January 2011.  In November 2011, the Veteran filed a statement setting forth the reasons he felt his claim should be granted, which was interpreted by the RO as a request for reconsideration.  The RO then issued a rating decision in June 2012 again declining to reopen the claim; the rating decision and subsequent adjudication by the RO have treated the November 2011 communication from the Veteran as the date of the claim to reopen.  However, the Board finds that November 2011 statement submitted by the Veteran, along with relevant evidence of dental treatment, was filed within one year of the January 2011 rating decision and was sufficient to prevent that rating decision from becoming final.  38 C.F.R. § 3.156(b).  Therefore, the date of service connection for TMJ should be based on the April 2010 submission and not the November 2011 submission.

The Board further notes that the Veteran's claim, as originally filed, involved dental injuries and jaw pain as residuals of the injury to the mouth and jaw sustained in service.  Later, in July 2015, the Veteran filed a statement which included an explicit request to include TMJ disability as part of the pending claim.  Inasmuch as the symptoms of TMJ disability were included in the original claim and as TMJ disability is a residual of the injury sustained in service, and construing all elements of the claim in the light most favorable to the Veteran, the Board finds that the July 2015 submission has no bearing on the date of service connection.  As stated above, the effective date of service connection should be based on the submission in April 2010 requesting that VA reopen the claim for residuals of the in-service injury.



ORDER

New and material evidence having been received, the claim of service connection for residuals of an injury to the mouth and jaw is reopened.

Entitlement to service connection for TMJ disability is granted.


REMAND

In addition to TMJ disability, the Veteran's claim of service connection for residuals of an injury to the mouth and jaw in service includes the claim of a dental disability, which must be considered both as a claim for compensation and as a claim for dental treatment purposes.  The evidence clearly shows an injury in service, which included at least some dislocation of the Veteran's teeth, inasmuch as they had to be extracted from inside his lip.  The service treatment records indicate that tooth #8 and tooth #9 were involved and that a pulpectomy was scheduled for tooth #8.  Recent dental treatment records also reflect possible ongoing issues with tooth #8, which the provider noted were the result of a lingual subluxation.  The Veteran has submitted a statement from a dentist indicating that there may be a relationship between the injury in service and the current problems with the Veteran's teeth.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Based on the evidence of record, the low threshold standard of McLendon has been met and a dental examination of the Veteran is warranted.  Because of the unique nature of dental claims, the examination should address questions related to both entitlement to compensation and entitlement to service connection for treatment purposes only.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a dental examination and forward the claims file to the examiner to provide answers to the following:

a. What are the Veteran's current dental disorders?

b. Does the Veteran have complete or partial loss of the ramus, hard palate, mandible, maxilla, or condyloid process?

c. Does the Veteran have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible or nonunion or malunion of the mandible or maxilla?

d. Does the Veteran have tooth loss from loss of substance of body (bone loss) of maxilla or mandible without loss continuity?

e. Are any of the Veteran's current dental disabilities, to include any not listed above, at least as likely as not (probability 50 percent or greater) the result of the Veteran's injury in service?

Please provide an explanation and supporting rationale for any conclusion.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. The RO/AMC should then readjudicate the issue on appeal, to include verifying that appropriate attention and consideration has been given to the issue of entitlement to service connection for dental treatment purposes only.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


